 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:19-cv-01201-LJO-EPG
      T.G., A MINOR CHILD; BY AND
12    THROUGH HIS GUARDIAN AD LITEM
      TERESA GROSS,                                 ORDER GRANTING PLAINTIFF’S MOTION
13                                                  TO APPOINT GUARDIAN AD LITEM
                         Plaintiff,
14                                                  (ECF NO. 2)
             v.
15
      MARIPOSA COUNTY UNIFIED
16    SCHOOL DISTRICT,

17                       Defendants.

18
            On August 30, 2019, Plaintiff T.G., a minor child, filed this action against Defendant,
19
     Mariposa County Unified School District (“Defendant”), asserting a cause of action under Title
20
     VI of the 1964 Civil Rights Act. (ECF No. 1.) That same day, Plaintiff filed a motion to appoint
21
     his mother, Teresa Gross, as guardian ad litem. (ECF No. 2.)
22
            “To maintain a suit in a federal court, a child or mental incompetent must be represented
23
     by a competent adult.” Doe ex rel. Sisco v. Weed Union Elementary School Dist., 2:13-cv-01145,
24
     2013 WL 2666024 at *1 (E.D. Cal. June 12, 2013) (citation omitted). Rule 17(c) governs the
25
     appearance of minors and incompetent persons in federal court. Rule 17(c)(1) prescribes: “The
26
     following representatives may sue or defend on behalf of a minor or incompetent person: (A) a
27
     general guardian; (B) a committee; (C) a conservator; or (D) a like fiduciary.” Rule 17(c)(2)
28
                                                      1
 1   states that, “[a] minor or an incompetent person who does not have a duly appointed
 2   representative may sue by a next friend or by a guardian ad litem. The court must appoint a
 3   guardian ad litem—or issue another appropriate order—to protect a minor or incompetent person
 4   who is unrepresented in an action.”
 5          A court has broad discretion in ruling on a guardian ad litem application. Basque v. Cty.
 6   of Placer, 2017 U.S. Dist. LEXIS 117290 at *2 (E.D. Cal. July 26, 2017). In general, a parent is
 7   presumed to act in his or her child’s best interests. See Parham v. J.R., 442 U.S. 584, 604 (U.S.
 8   1979) (noting general presumption that parents are presumed to act in the child’s best interests).
 9          Upon review, the Court finds Plaintiff’s motion to appoint Teresa Gross as his guardian ad
10   litem should be granted. Gross, as Plaintiff’s mother, is presumed to act in his best interests, and
11   there is nothing before the Court to undermine that presumption here.
12          Accordingly, IT IS ORDERED that:
13          1. Plaintiff’s “Petition for Guardian ad Litem” (ECF No. 2.) is GRANTED; and
14          2. Teresa Gross is hereby appointed as Plaintiff’s guardian ad litem.
15
     IT IS SO ORDERED.
16

17      Dated:     September 12, 2019                          /s/
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
